 SALVATION ARMY OF MASSACHUSETTSThe Salvation Army of Massachusetts DorchesterDay Care Center and District 65, InternationalUnion, United Automobile, Aerospace & Agri-cultural Implement Workers of America. Cases1-CA-18292 and 1-CA-1878613 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 29 June 1982 Administrative Law JudgeIrwin H. Socoloff issued the attached decision. TheRespondent filed exceptions and a supporting briefand the General Counsel filed a brief in support ofthe judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommendedOrder. 1ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, The Salva-tion Army of Massachusetts Dorchester Day CareCenter, Boston, Massachusetts, its officers, agents,successors, and assigns, shall take the action setforth in the Order, except that the attached noticeis substituted for that of the administrative lawjudge.2CHAIRMAN DOTSON, dissenting.My colleagues here assert jurisdiction over a daycare center operated by a religious and charitableorganization as part of its mission of social service.I dissent.In my opinion it does not effectuate the policiesof the Act to extend the Board's discretionary ju-risdiction to noncommercial aspects of nonprofit,charitable institutions except in unusual circum-stances. Previously I have stated that I wouldfollow the policy set of in Ming Quong Children's' Member Dennis finds it unnecessary to pass on the question whetherthe Board should raise its discretionary jurisdictional standard for daycare centers. The Respondent makes no such contention, and "it is wellsettled that the issue of jurisdiction under the Board's discretionary stand-ards must be timely raised." Anchortank. Inc., 233 NLRB 295 fn. 1 (1977).2 We have modified the notice to conform to the judge's recommendedOrder.271 NLRB No. 37Center' and decline to exercise jurisdiction overnonprofit, charitable institutions except where aparticular class of these institutions has a massiveimpact on interstate commerce.2Such a policy ofrestraint is sound and in my judgment is necessaryto conserve the Board's resources, focus its effortson substantial labor disputes, and resolve those dis-putes expeditiously. The Board can perform itsstatutory function effectively only if it confines itsjurisdiction to disputes of consequence and refrainsfrom attempting to regulate employers whose ac-tivities are but remotely related to industry andtrade.In this particular case the nature of the employ-er's activity in addition to its nonprofit, charitablestatus convinces me that the Board should not ex-ercise discretionary jurisdiction. The Respondent,consistent with its mission of social services, pro-vides day care for young children. It employsabout nine teachers, a janitor, a cook, and a socialworker. Like other day care centers it is subject toconsiderable supervision by state authorities. It islicensed by the Massachusetts Office for Childrenand must satisfy requirements dealing with safetyand physical conditions at the facility, the numberand qualifications of teachers, the ratio of teachersto children, staff time devoted to administrativeduties, and availability of information about person-nel policies.I conclude that the day care provided by the Re-spondent is essentially a local service that has littlerelationship to industry. The center's operations donot represent a field of substantial labor tension andpotential disputes that would have relatively minorconsequence to commerce. Therefore I would notassert jurisdiction over this employer. Further I donot accept the Board's practice of asserting discre-tionary jurisdiction over day care centers that havea gross annual income of $250,000 or more. I thinkthat the dollar volume selected is unrealisticallylow and that assertion of jurisdiction over such daycare operations is an unwise allocation of re-sources. Efficient administration of the Act callsfor moderation by the Board in exercising its dis-cretionary jurisdiction.' 210 NLRB 899 (1974). See also the dissenting opinions in St. AloysiusHorne, 224 NLRB 1344 (1976), and in Michigan Eye Bank, 265 NLRB1377 (1982)2 See my dissenting opinion in 4lan Short Center. 267 NLRB 886(1983).195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with District 65,International Union, United Automobile, Aero-space & Agricultural Implement Workers of Amer-ica, as the exclusive bargaining representative ofour employees, in the appropriate bargaining unit:All teachers, the janitor, cook and socialworker employed at our 26 Wales Street, Dor-chester, Massachusetts, location, excluding allother employees, guards, the assistant director,the educational coordinator, managerial em-ployees and all supervisors as defined in theAct.WE WILL NOT demand, as a condition of negotia-tions, that the Union agree to a "religious mission"clause, a nonmandatory subject of bargaining.WE WILL NOT make unilateral changes in therates of pay, wages, hours, and other terms andconditions of employment of the bargaining unitemployees.WE WILL NOT issue warning notices, impose sus-pensions, or dock the pay of employees becausethey support the Union.WE WILL NOT interrogate employees about theirunion activities.WE WILL NOT inform employees that union ac-tivities will not be tolerated or instruct employeesto remove themselves from the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, upon request, bargain with the Unionas the exclusive representative of all employees inthe appropriate unit, described above, with respectto rates of pay, wages, hours, and other terms andconditions of employment, and, if an agreement isreached, WE WILL embody such agreement in asigned contract.WE WILL rescind the unilateral changes made inthe rates of pay, wages, hours, and working condi-tions of the bargaining unit employees. However,we are not required to vary or abandon implement-ed wage increases.WE WILL make employees whole for any lossesthey may have suffered as a result of the unilateralchanges in rates of pay, wages, hours, and otherterms and conditions of employment, plus interest.WE WILL rescind the warning to, and suspensionof, Doris Reynolds, and remove any referencethereto from our personnel records.WE WILL make Doris Reynolds whole for anylosses she may have suffered as a result of the dis-crimination against her, plus interest.THE SALVATION ARMY OF MASSA-CHUSETTS DORCHESTER DAY CARECENTERDECISIONSTATEMENT OF THE CASEIRWIN H. SOCOLOFF, Administrative Law Judge. Uponcharges filed on February 3, 1981, and on June 19, 1981,by District 65, International Union, United Automobile,Aerospace & Agricultural Implement Workers of (theUnion) against The Salvation Army of MassachusettsDorchester Day Care Center (Respondent), the GeneralCounsel of the National Labor Relations Board, by theRegional Director for Region 1, issued an order consoli-dating cases, amended complaint and notice of hearingdated July 28, 1981, alleging violations by Respondent ofSection 8(a)(5), (3), and (1) and Section 2(6) and (7) ofthe National Labor Relations Act (the Act). Respondent,by its answers, denies the commission of any unfair laborpractices.Pursuant to notice, trial was held before me in Boston,Massachusetts, on December 2 and 3, 1981, at which theGeneral Counsel and the Respondent were representedby counsel and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to in-troduce evidence. Thereafter, the parties filed briefswhich have been duly considered.On the entire record in this case, and from my obser-vations of the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent, a nonprofit Massachusetts corporation,'operates a day care center located in Boston, Massachu-setts, herein called the Dorchester facility. Annually, ithas a gross volume of business in excess of $250,000 andreceives at the Dorchester facility goods valued in excessof $50,000 which are shipped directly from points locat-ed outside the Commonwealth of Massachusetts. I find,based on the above, and for the reasons stated herein-after, that Respondent is an employer engaged in com-I At the hearing, Respondent argued that the day care center involvedherein is owned and operated by the Salvation Army. Incorporated, aNew York corporation. However, the Board, based on the stipulation ofthe parties, has previously found, at 247 NLRB 413, that Respondent is aMassachusetts corporation.196 SALVATION ARMY OF MASSACHUSETTSmerce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. LABOR ORGANIZATIONDistrict 65, International Union, United Automobile,Aerospace & Agricultural Implement Workers of Amer-ica, is a labor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR L.ABOR PRACTICESA. BackgroundOn February 27, 1979, the Union filed a representationpetition with the Board, seeking to represent the teachersemployed by Respondent at the Dorchester Day CareCenter. Thereafter, on March 21, the parties executed aStipulation for Certification Upon Consent Election inwhich they agreed that Respondent, a nonprofit Massa-chusetts corporation engaged in commerce within themeaning of the Act, operates a day care center at theDorchester location. The parties further agreed that theappropriate collective-bargaining unit is:All teachers, the janitor, cook and social workeremployed by the Employer at its 26 Wales Street,Dorchester, Massachusetts location, but excludingall other employees, guards, the assistant director,the educational coordinator, managerial employeesand all supervisors as defined in the Act.Pursuant thereto, the Board, on April 20, 1979, conduct-ed an election which was won by the Union. On April27, Respondent filed postelection objections in which itasserted, inter alia, that the Board "does not have juris-diction over the Employer in light of NLRB v. TIeCatholic Bishop of Chicago, 47 LW 4283, 100 LRRM2913 (1979), which holds that coverage of the NationalLabor Relations Act does not extend to lay teachers em-ployed by church-operated schools." Thereafter, on June13, 1979, the Acting Regional Director for Region 1issued his Report on Objections recommending that theobjections be overruled in their entirety and that a certi-fication of representative be issued. On exceptions filedby the Employer, the Board, on January 18, 1980, in Sal-vation Army of Massachusetts, 247 NLRB 413 (1980),adopted the recommendations of the Acting RegionalDirector and certified the Union.In the instant case, the General Counsel contends thatRespondent violated Section 8(a)(5) of the Act by de-manding, as a condition of continuing negotiations, thatthe Union agree to a "religious mission" clause, a non-mandatory subject of bargaining, and by refusing to meetand bargain with the Union about mandatory subjects ofbargaining. Respondent again urges that, in light of theCatholic Bishop of Chicago decision of the SupremeCourt, 440 U.S. 490, the Board cannot properly assert ju-risdiction over it. Respondent further contends that, inany event, it was privileged to insist on union agreementto a contractual "religious mission" clause.The complaint in this matter also alleges that Respond-ent violated Section 8(a)(5) of the Act by making unilat-eral changes in the rates of pay, wages, hours, and otherterms and conditions of employment of the bargainingunit employees; violated Section 8(a)(3) of the Act by is-suing a written warning notice to employee Doris Reyn-olds, imposing a suspension on her, and docking her inthe amount of 1-1/2 hours' pay; and violated Section8(a)(l) of the Act by interrogating employees about theirunion activities, informing them that union activitieswould not be tolerated, and instructing employees toremove themselves from the Union. At the hearing, Re-spondent stated that it would not contest these mattersand would agree to have findings made, and an orderissued, based on the complaint allegations.B. Assertion of Jurisdiction; Appropriate Unit;Majority StatusAs indicated, Respondent raised its Catholic Bishopcontention before the Board in the representation case.There, the Board looked beyond the parties' stipulation,noting that "the Employer has raised the question of stat-utory rather than discretionary jurisdiction and, were weto find that this case involved 'teachers in church-operat-ed schools' within the meaning of The Catholic Bishop ofChicago, the stipulation would be contrary to the Act,and the Board could not honor it." Examining the issueon the merits, it concluded:The Board has held that day care centers are pri-marily concerned with custodial care of young chil-dren, and only secondarily concerned with educa-tion. We, therefore, find that the principles opera-tive in The Catholic Bishop of Chicago do not pre-clude our assertion of jurisdiction here. According-ly, we adopt the Acting Regional Director's recom-mendation that the objection to the Board's jurisdic-tion be overruled, and we shall therefore certify thePetitioner.As Respondent has not proffered newly discovered orpreviously unvailable evidence, or shown special circum-stances, I am bound by the Board's prior determination.M.N. Clark's Discount Department Store, 175 NLRB 337(1969).2 I therefore conclude that assertion of jurisdic-tion in this case is consistent with the Board's jurisidic-tional policies. Likewise, based on the prior determina-tion of the Board, I conclude that the Union is the ma-jority representative of Respondent's employees in an ap-propriate unit.C. The 8(a)(1) and (3) Violations; Unilateral ChangesAs noted, Respondent has chosen not to contest thecomplaint allegations dealing with conduct in violationof Section 8(a)(l) and (3) of the Act, and certain unilater-al changes in terms and conditions of employment in vio-lation of Section 8(a)(5). Accordingly, based on the com-plaint allegations, I find and conclude that1. In late March 1981, Respondent by its supervisor H.Kenneth Muck violated Section 8(a)(1) of the Act by in-2 Indeed, Respondent has not offered any evidence in conflict with theBoard's findings and conclusions.197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDterrogating an employee concerning that employee'sunion sympathies.2. On April 29, 1981, Respondent by its supervisor H.Kenneth Muck violated Section 8(a)(l) of the Act bytelling an employee that union activities would not betolerated.3. On May 11, 1981, Respondent by its supervisor H.Kenneth Muck violated Section 8(a)(1) of the Act by in-terrogating an employee concerning that employee'sunion activities.4. In June 1981, Respondent by its supervisor H. Ken-neth Muck violated Section 8(a)(1) of the Act by in-structing an employee to remove herself from the Union.5. On May 12, 1981, Respondent violated Section8(a)(3) of the Act by issuing a written warning to em-ployee Doris Reynolds, suspending her, and "docking"her 1-1/2 hours' pay because she supported the Union.6. Respondent violated Section 8(a)(5) of the Act bymaking unilateral changes in the rates of pay, wages,hours, and other terms and conditions of employment ofthe bargaining unit employees, as follows:(a) On April 16, 1981, it instituted changes in itssystem for compensating employees for overtime work,including, inter alia, requiring teachers to fill out time-sheets.(b) On May 12, 1981, it instituted new rules concern-ing the use of compensatory time by employees, includ-ing disciplinary rules for violation of the new compensa-tory time rules.(c) In June 1981, it granted to the employees a 7-per-cent wage increase, retroactive to June 1980.(d) On July 1, 1981, it reduced the teachers' afternoonbreak from 45 to 30 minutes; reduced the number ofteachers from nine to eight; laid off, or placed in a substi-tute category, one teacher; changed the number of teach-ers assigned to a classroom; changed the starting timesfor classes and teachers' work shifts; and created new jobclassifications and pay scales for bargaining unit employ-ees.D. The "Religious Mission" Clause; The Refusal toBargain 3Respondent and the Union met at six bargaining ses-sions during the September to November 1980 period. Atthe first meeting, on September 19, the Union presentedits noneconomic proposals. The Union's economic pro-posals were given to Respondent during the meeting ofNovember 6. At a session held on November 20, theUnion's chief negotiator, Leslie Sullivan, asked that Re-spondent present its counterproposals. Donald Carmody,the chief negotiator for Respondent, stated that he didnot want to waste his client's money by drafting counter-proposals since the noneconomic provisions contained inthe Union's contract with another employer, AssociatedDay Care Services, was what Respondent was "willingto take." Carmody added that those noneconomic provi-sions were what Respondent would accept and, there-fore, there was no point in negotiating "any of theseI The factfindings contained in this section are based, primarily, on thecredited, substantially uncontradicted, testimony of Leslie Sullivan, theUnion's chief negotiator at all collective-bargaining sessions.other clauses." However, at the end of the session, on in-sistence by the Union, Carmody agreed to prepare a setof counterproposals.As Respondent was not available for meetings in De-cember, the parties next met on January 8, 1981, atwhich time Respondent presented its counterproposals.Those proposals contained, as part of an "Agency Func-tions and Management Rights" clause, the following pro-visions:The parties recognize that the Army is an inter-national, religious, and charitable movement, orga-nized and operated as a branch of the ChristianChurch, based upon a motivation of a love of Godand a concern for the needs of humanity expressedby a wide variety of social services, including thefunctions of the Center, which are extended to allpersons without discrimination as to race, color,creed, or national origin.The parties further recognize that the operationof the Center is an integral part of the mission ofthe Army, and that neither the Union nor any em-ployee shall engage in any activity which interfereswith, or contests the mission of the Army.When Respondent met with the Union on January 9,Carmody referred the negotiators to the foregoing provi-sions and stated that the parties had to arrive at an agree-ment on a contract clause dealing with the ecclesiasticalauthority of the Salvation Army. When Sullivan request-ed bargaining about other matters, Carmody stated thathe did not think that there was any point in discussinganything else until the "ecclesiastical issue" was re-solved. Sullivan replied, stating that the Union wouldagree to a management rights clause, but that the matterof religion was not an appropriate subject of collectivebargaining. Carmody said that the matter of union use ofRespondent's bulletin board was an ecclesiastical issuesince the Army wanted the right to remove any matter,posted by the Union, in conflict with Respondent's reli-gious beliefs. Likewise, Carmody stated, negotiation of adiscipline and discharge clause presented an ecclesiasticalissue since the Army did not want the Union to have theright to grieve, through arbitration, the discipline or dis-charge of an employee for obstructing the mission of theArmy. Carmody added, "Well, maybe the only thing I'mwilling to talk about right now is those issues that haveto do with the ecclesiastical authority." Sullivan said thatthe parties should be talking about wages, hours, andworking conditions and Carmody replied that the eccle-siastical issue would have to be resolved first as thematter "would be constantly hanging us up." Sullivan setforth the Union's position, namely, that it was not will-ing to discuss religion, as such, but that it was willing tonegotiate a management rights clause and to discuss anyreligious problems caused by specific clauses dealingwith wages, hours, and working conditions. Carmody re-iterated that he would only discuss those matters relatedto the religious mission clause. Finally, he stated that "Ihave no intention of talking about discussing wages,hours and working conditions where the Union is refus-ing to negotiate the relevance of the Army's ecclesiasti-198 SALVATION ARMY OF MASSACHUSETTScal role ... there's no point in our talking anymore." Atthat point, Respondent's negotiating team left the meet-ing room.Several days later, Sullivan placed a telephone call toCarmody and asked if Respondent would attend anothermeeting. Carmody asked if the Union were willing to ne-gotiate about the ecclesiastical authority of the Army.Sullivan stated that while the Union did not regard thesubject of religion as appropriate for collective bargain-ing, the Union would discuss any ecclesiastical questionsraised by other contract clauses in conjunction with thenegotiation of such clauses. Carmody said that Respond-ent would not attend another collective-bargaining meet-ing unless the Union agreed to include an ecclesiasticalor religious mission clause in the contract.The parties have not met since January 9, 1981. OnApril 29, at a meeting of the teaching staff, Respondent'ssupervisor Muck informed the employees that an ecclesi-astical authority clause had to be settled upon beforecontract negotiations could resume.As an ecclesiastical authority, or religious mission,clause, such as the one proposed by Respondent in Janu-ary 1981, does not bear a direct relationship to wages,hours, or working conditions, it is not a mandatory sub-ject of bargaining. Thus, when Respondent demanded, asa condition of continuing negotiations, that the Unionagree to such a contract clause, Respondent violatedSection 8(a)(5) of the Act. Indeed, even if such a matterwere a mandatory subject of bargaining, Respondent, byrefusing to discuss any other contract issue, until the par-ties reached agreement with respect to that item, ob-structed the process of meaningful contract negotiations,in violation of Section 8(a)(5) of the Act. Patrick & Co.,248 NLRB 390 (1980).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.v. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practice conduct in violation of Section8(a)(5), (3), and (1) of the Act, I shall recommend that itbe ordered to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.CONCLUSIONS OF LAW1. The Respondent, The Salvation Army of Massachu-setts Dorchester Day Care Center, is an employer en-gaged in commerce and in operations affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. District 65, International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3. All teachers, the janitor, cook and social workeremployed by Respondent at its 26 Wales Street, Dor-chester, Massachusetts, location, excluding all other em-ployees, guards, the assistant director, the educationalcoordinator, managerial employees and all supervisors asdefined in Section 2(11) of the Act constitute a unit ap-propriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4. At all times material herein the Union has been, andis now, the exclusive representative of all employees inthe aforesaid bargaining unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) of theAct.5. By demanding, as a condition of continuing negotia-tions, that the Union agree to a "religious mission"clause, a nonmandatory subject of bargaining, and by re-fusing to meet and bargain with the Union about manda-tory subjects of bargaining, Respondent has engaged inunfair labor practice conduct within the meaning of Sec-tion 8(a)(5) of the Act.6. By making unilateral changes in the rates of pay,wages, hours, and other terms and conditions of employ-ment of the bargaining unit employees, Respondent hasengaged in unfair labor practice conduct within themeaning of Section 8(a)(5) of the Act.7. By issuing a written warning notice to employeeDoris Reynolds, imposing a suspension on her and"docking" her in the amount of 1-1/2 hours' pay, be-cause she supported the Union, Respondent has engagedin unfair labor practice conduct within the meaning ofSection 8(a)(3) of the Act.8. By interrogating employees about their union activi-ties, Respondent has engaged in unfair labor practiceconduct within the meaning of Section 8(a)(l) of theAct.9. By informing employees that union activities wouldnot be tolerated, and by instructing employees to removethemselves from the Union, Respondent has engaged inunfair labor practice conduct within the meaning of Sec-tion 8(a)(1) of the Act.10. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended4ORDERThe Respondent, The Salvation Army of Massachu-setts Dorchester Day Care Center, Boston, Massachu-setts, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-4 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.199 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployment with District 65, International Union, UnitedAutomobile, Aerospace & Agricultural ImplementWorkers of America, as the exclusive bargaining repre-sentative of its employees in the appropriate unit as de-scribed, above.(b) Demanding, as a condition of negotiations, that theUnion agree to a "religious mission" clause, a nonmanda-tory subject of bargaining.(c) Making unilateral changes in the rates of pay,wages, hours, and other terms and conditions of employ-ment of the bargaining unit employees.(d) Issuing written warning notices, imposing suspen-sions, and "docking" the pay of employees because theysupport the Union.(e) Interrogating employees about their union activi-ties.(f) Informing employees that union activities will notbe tolerated and instructing employees to remove them-selves from the Union.(g) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of all employees in the aforesaid appropri-ate unit with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, if an un-derstanding is reached, embody such understanding in asigned agreement.(b) Rescind the unilateral changes made in the rates ofpay, wages, hours, and working conditions of the bar-gaining unit employees. However, nothing herein shallrequire Respondent to vary or abandon implementedwage increases.(c) Make the unit employees whole for any losses theymay have suffered as a result of the unilateral changes inrates of pay, wages, hours, and other terms and condi-tions of employment, with interest thereon to be comput-ed in accordance with Florida Steel Corp., 231 NLRB651 (1977). See generally Isis Plumbing Co., 138 NLRB716 (1962).(d) Rescind the warning to, and suspension of, DorisReynolds, and remove any reference thereto from itspersonnel records.(e) Make Doris Reynolds whole for any losses sufferedas a result of the discrimination against her, with interestthereon to be computed in accordance with Florida SteelCorporation, supra. See generally Isis Plumbing Co.,supra.(f) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(g) Post at its facility in Boston, Massachusetts, copiesof the attached notice marked "Appendix."5Copies ofthe notice, on forms provided by the Regional Directorfor Region I, after being signed by Respondent's author-ized representative, shall be posted by it immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that the notices arenot altered, defaced or covered by any other material.(h) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."200